Citation Nr: 1143847	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC). 


WITNESSES AT HEARING ON APPEAL

Appellant, A.D., and I.S. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In August 2011, the appellant testified at a video conference hearing before the undersigned member of the Board.  At the hearing, the appellant submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States 


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

The appellant claims he is entitled to a one-time payment from the FVEC fund.  He essentially alleges that he had recognized guerilla service from February 1, 1943 to October 10, 1945.  He also contends that he was in the Commonwealth Army of the Philippines.  He stated that he served with the 180th Squadron USPIF 1st Anderson Battalion. 

The appellant submitted his claim for VA benefits in 2009, some 63 years after he was reportedly separated from military service.  He submitted certain documents in support of his claim that he had qualifying active service with the United States Armed Forces.  Included was a copy of a certification from the Office of the Adjutant General for the General Headquarters of the Philippine Armed Forces, dated in January 2000, which indicated that the appellant was a private in the 180th Squadron USPIF (F-23).  This indicates he joined on February 1, 1943, was processed on October 10, 1945, and that he was discharged on April 29, 1946.  There is a notation that his military status was as guerilla.  The document shows that the appellant's name was not carried in the "Revised Reconstructed Grla Roster (GVS)."  The purpose of this certification was listed as "USVA."  Also submitted were photocopies of identification cards, an Affidavit for Philippine Army personnel dated in April 1946, photocopies of a purported World War II roster showing the appellant's name listed, and a witness statement from N.D. who reportedly served with the appellant during World War II.  

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) for verification.  At the appellant's request, 2 different spellings for the appellant's middle name were provided.  In December 2009 and July 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The Board finds that the appellant does not legally qualify for a one-time payment form the FVEC fund.  As discussed above, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

In light of the above, the documentation submitted by the appellant in support of his claim, to include certifications from the Armed Forces of the Philippines, purported World War II roster, and witness statement (all noted above) submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the certifications are not an official document of the appropriate United States service department, and are without the official seal.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Although the appellant submitted has submitted additional material since the most recent verification request, to include "buddy" statements and a list of names that is presumably from a roster, none of this material contains information that was not previously supplied to the NPRC.  

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC has certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

In this case, the service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

This is such a case.  As discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the FVEC.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 


ORDER

Eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 


____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


